NO. 07-03-0079-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     MAY 29, 2003

                         ______________________________


                       JAMES WARREN BRIGHT, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 16,336; HONORABLE CECIL PURYEAR, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                           ON ABATEMENT AND REMAND


      In this proceeding, appellant James Warren Bright is attempting to appeal the

refusal of the trial court to appoint an attorney to represent him in his application for

forensic DNA testing as provided in Chapter 64 of the Code of Criminal Procedure.


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
       We have nothing in the record before us other than appellant’s application for

extension of time within which to file an appellate brief and a clerk’s record. We have

requested a response from the State and have received a reply stating that it is not

opposed to appellant receiving a clerk’s record as an indigent.


       This state of the record requires us to abate the appeal and remand the proceedings

to the trial court to determine:


       1. Whether appellant is indigent and is entitled to the furnishing of a clerk’s
       record showing what previous hearings took place in the trial court, as well
       as the appointment of an attorney as provided in Chapter 64 of the Code of
       Criminal Procedure.

        2. If testimony was taken at the hearing giving rise to appellant’s appeal,
       whether appellant is indigent and is entitled to the preparation of a reporter’s
       record.

       3. If other orders are necessary to ensure the diligent and prompt pursuit of
       appellant’s appeal, and if so, to enter any such orders.

       In support of its determination, the trial court shall prepare and file conclusions of

law and, if appropriate, findings of fact and cause them to be included in a supplemental

clerk’s record. If testimony is taken, it shall be transcribed and included in a reporter’s

record. Those supplemental records shall be submitted to this court not later than June

30, 2003.


       It is so ordered.


                                                  Per Curiam
Do not publish.


                                              2